Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment and remarks filed 29 April 2022 have been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the thermal energy of heating the powders is generated by ultrasonic vibration as recited in claim 1.
It is noted that the previous 35 U.S.C. 103 rejection over Ando et al. (US 2010/0003158 A1) would likely still meet the amended claims.

Applicant primarily argues: 
On the contrary, amended claim 1 recites that a thermal energy of heating the powders is generated by ultrasonic vibration without a heating system or a heating chamber disclosed in Ando.
Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
The claims of the present invention, specifically claim 1, does not exclude having an additional heating system, merely that the powders are heated by ultrasonic vibration. Moreover, ultrasonic vibrations can be converted to heat, as evidenced by Power Ultrasonics, where high-energy mechanical vibrations can easily be converted to heat, either by friction at interfaces between different parts or by damping (“internal friction”) within the material (Power Ultrasonics, “Heat Generation”). Therefore, the ultrasonic vibrations of Ando would also heat the powders. 

Applicant also argues:
Accordingly, the first temperature elevating rate is determined based on the frequency and/or amplitude of an ultrasonic vibration, rather than “based on the frequency, amplitude, and operating time of the ultrasonic vibrations to select a first temperature elevating rate from 800°C/s - 3000°C/s” as asserted in page 5 in the Office Action.
Remarks, pg. 10-11
The Examiner respectfully traverses as follows:
This argument is found unpersuasive since both the Examiner and Applicant determined that frequency and amplitude aid in determining the first temperature elevating rate. See Office Action on pg. 5.

Applicant further argues:
Ling discloses a preparation method of iron-based bulk amorphous nano-crystal magnetic elements. Ling, abstract. Specifically, Ling discloses: the amorphous powder obtained was doped with a small amount of epoxy resin, then heated and pressured by using gih-62 type hot isostatic press. The amorphous nano-crystalline alloy blocks were obtained in the pressure of 200Mpa, 250Mpa, or 300Mpa, and the temperature of 450 °C-500°C in the glass transition district of amorphous metal. Ling, embodiments1-4 in page 5. Therefore, a thermal energy of heating in this reference is from a heating device (e.g., qin-62 type hot isostatic press), not generated by  ultrasonic vibration as recited in amended independent claim 1.
Remarks, pg. 12-13
The Examiner respectfully traverses as follows:
The claims of the present invention, specifically claim 1, does not exclude having an additional heating system, merely that the powders are heated by ultrasonic vibration. Moreover, ultrasonic vibrations can be converted to heat, as evidenced by Power Ultrasonics, where high-energy mechanical vibrations can easily be converted to heat, either by friction at interfaces between different parts or by damping (“internal friction”) within the material (Power Ultrasonics, “Heat Generation”). Therefore, the ultrasonic vibrations of Ando would also heat the powders.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738